                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DAVE M. MASSEY,

             Plaintiff,
                                                     Civil Case No. 18-12602
v.                                                   Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                         /

    OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S
NOVEMBER 25, 2019 REPORT AND RECOMMENDATION [ECF NO. 29]
                  AND REMANDING ACTION

      On August 20, 2018, Plaintiff filed this lawsuit challenging the

Commissioner of Social Security’s (“Commissioner”) final decision denying

Plaintiff’s application for social security benefits under the Social Security Act.

This Court referred the matter to Magistrate Judge Patricia T. Morris for all pretrial

proceedings, including a hearing and determination of all non-dispositive matters

pursuant to 28 U.S.C. §636(b)(1)(A) and/or a report and recommendation (“R&R”)

on all dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). (ECF No.

2.) Plaintiff subsequently filed a motion for summary judgment and Defendant

filed a motion for remand. (ECF Nos. 24, 26.) The parties agree that further

administrative action is warranted.
      On November 25, 2019, Magistrate Judge Patti issued an R&R

recommending that this Court (i) grant Plaintiff’s and Defendant’s motions; (ii)

vacate the Commissioner’s final decision denying benefits; and (iii) remand the

case pursuant to “sentence four” of 42 U.S.C. § 405(g). (ECF No. 29 at Pg. ID

741.) At the conclusion of the R&R, Magistrate Judge Patti advises the parties that

they may object to and seek review of the R&R within 14 days of service upon

them. (Id. at Pg. ID 745-46.) She further specifically advises the parties that

“[f]ailure to file specific objections constitutes a waiver of any further right to

appeal.” (Id. at Pg. ID 745 (citing Thomas v. Arn, 474 U.S. 140 (1985); Howard v.

Sec’y of Health & Human Servs., 932 F.2d 505 (6th Cir. 1991); United States v.

Walters, 638 F.2d 947 (6th Cir. 1981)).) Neither party filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Patti. The Court therefore adopts Magistrate Judge

Patti’s November 25, 2019 R&R.

      Accordingly,

      IT IS ORDERED that the R&R of Judge Patti (ECF No. 29) is

ACCEPTED and ADOPTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (ECF No. 24) is GRANTED;




                                           2
      IT IS FURTHER ORDERED that Defendant’s motion for remand (ECF

No. 26) is GRANTED;

      IT IS FURTHER ORDERED that Defendant’s decision is VACATED

and this action is REMANDED pursuant to “sentence four” of 42 U.S.C. § 405(g).

      IT IS SO ORDERED.

                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE

 Dated: December 18, 2019




                                      3
